Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The Applicant elects with traverse.  In support of such position, the Applicant states that the Examiner has failed to identify any mutually exclusive features, however, the listing of species as set forth by the Examiner is just that.  Certainly, rotational speed is different from rotational direction, and both speed and direction are different from a time interval claimed feature.  Lastly, the Applicant has not taken the position that these parameters are obvious variants which the statute requires to overcome the election of species requirement, and as such, the election of species requirement is made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nunn (US Patent 7,771,254).

Regarding claim 1, see column 2, paragraph 3,  a method for filling a foodstuff which comprises at least two components to be mixed, comprising:
filling the foodstuff into a filling hopper14 of a filling machine 10 and thoroughly mixing the foodstuff with a mixing cam 28, wherein
see column 4, lines 10-27 the mixing cam or paddle 28  is driven via its own drive at different speeds according to a specific speed profile while the foodstuff is conveyed out of a lower portion of the filling hopper via a conveying mechanism and is filled via a filling unit.

In regards to claim 2, see column 2, paragraph 3,  the method according to claim 1, wherein the method for filling the foodstuff which comprises at least two components to be mixed is for sausage production.

As for claim 3, see column 2, last paragraph, column 3, first paragraph and  see column 4, lines 10-27, the method according to claim 1, wherein the specific speed profile of the mixing cam is independent of a speed profile of the conveying mechanism.

As for claim 8, see column 6, last two paragraphs and column 7, first paragragh, the method according to claim 1, wherein parameters of the specific speed profile are changed based on the foodstuff.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunn (US Patent 7,771,254).
In regards to claims 9, 11-14 and 16, Nunn does not discuss the relative differential speeds chosen or the time period in which the speeds are increased or decreased, however, Nunn uses variable speed motors that are independently variable from one another to allow for using the device with a variety of food components, and as such, the time or speed parameters chosen of the reference to Nunn are considered to be obvious to one of ordinary skill in the art at the time of the effected filing date as being directed to routine experimentation designed to achieved a certain consistency and flowability of the product after and during use with a variety of food materials.
As for claim 15, Nunn does not discuss the use of two pasty materials, however, Nunn does teach the use of a variety of frozen and unfrozen meat products, liquid solutions, additives and such.  Therefore, it is believed to be obvious to a person of ordinary skill in the art at the time of the effective filing date to use a pasty material with the apparatus of Nunn, because the meat could already be in the form of a pasty consistency, such an extruded product



					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T. PRICE JR whose telephone number is (571)272-6892.  The examiner can normally be reached on Monday-Friday 7AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/RICHARD T PRICE JR/Primary Examiner, Art Unit 3643